Citation Nr: 0012620	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-35 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than 
November 4, 1992 for a 60 percent evaluation for discogenic 
disease, L5-S1, with spondylolisthesis.  

(The issue of whether a September 1985 Board of Veterans' 
Appeals (Board) decision denying an increased evaluation for 
discogenic disease, L5-S1, with spondylolisthesis, rated as 
20 percent, should be revised or reversed on the grounds of 
clear and unmistakable error is the subject of a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  This appeal arises from a September 1994 
rating decision of the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO), which increased a 
20 percent evaluation for discogenic disease with 
spondylolisthesis to 60 percent, effective November 4, 1992.  
The veteran disagreed with the effective date of the 
increased evaluation.  In a January 1996 rating decision, the 
November 4, 1992 effective date for the 60 percent evaluation 
was confirmed and continued.  

A hearing was held on September 23, 1998, in New York, New 
York, before Barbara B. Copeland, who is a member of the 
Board and is rendering the final determination in this claim 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  By rating decision of July 1968, service connection was 
granted for a back condition, and a 10 percent evaluation was 
awarded, effective January 25, 1968, the day after the 
veteran's release from active service.  

2.  By rating decision of November 1980, a 10 percent 
evaluation for the veteran's discogenic disease, L5-S1, with 
spondylolisthesis, was increased to 20 percent, effective 
April 29, 1980.

3. The veteran filed a notice of disagreement (NOD) to the 
20 percent evaluation for discogenic disease, L5-S1, with 
spondylolisthesis.  

4.  By Board decision of September 1985, an increased 
evaluation for discogenic disease, L5-S1, with 
spondylolisthesis was denied.  

5.  The veteran filed a claim for an increased evaluation for 
discogenic disease with spondylolisthesis in November 1992.  

6.  By rating decision of September 1994, the veteran's 
20 percent evaluation for discogenic disease with 
spondylolisthesis, L5-S1, was increased to 60 percent, 
effective November 4, 1992.  


CONCLUSION OF LAW

An effective date earlier than November 4, 1992, for a 
60 percent evaluation for discogenic disease, L5-S1, with 
spondylolisthesis is not warranted.  38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that an effective date earlier than 
November 4, 1992, is warranted for his 60 percent evaluation 
for discogenic disease, L5-S1, with spondylolisthesis.  He 
maintains that the pain and discomfort he experiences with 
his present back disability is the same level of pain and 
discomfort he has felt since service.  

By rating decision of July 1968, service connection was 
granted for a back condition, and a 10 percent evaluation was 
awarded, effective January 25, 1968, the day after the 
veteran's release from active service.  

In May 1973, the veteran underwent a VA examination.  
Physical examination revealed motion of the spine was normal 
except for the lumbosacral spine.  X-ray examination of the 
lumbosacral spine showed curvature and alignment of the spine 
to be normal.  There was no evidence of old or recent 
fracture or dislocation.  The intervertebral spaces were of 
normal height and all articular surfaces were smooth.  No 
destructive lesion was noted.  A lateral view in the erect 
position showed no significant increase in the degree of 
lordosis.  

By rating decision of June 1973, the veteran's 10 percent 
evaluation for his back disability was confirmed and 
continued as no material change was noted in the service-
connected back condition over his prior examination.  By 
letter of the same month, the RO notified the veteran that 
his back disability was continued at 10 percent.  

VA outpatient treatment records from November 1975 to 
January 1977 were associated with the claims folder.  In 
November 1975, the veteran was seen walking erect, quickly 
and with no apparent discomfort.  There was no list, no tilt 
and no scars of the back.  There was also no spasm of the 
lumbosacral spine.  In January 1976, he was seen complaining 
of pain in the back.  There was mild spasm, active knee jerks 
and positive ankle jerk on the right.  He was able to move 
quickly and easily with no apparent pain.  There was no 
restriction of the motion of the back.  It was noted that he 
was receiving physical therapy.  In January 1977, he was seen 
for recurrent back pain with left sacroiliac involvement.  
Prosthetics provided him with a sacroiliac corset.  

In April 1977, the veteran was seen for a VA examination.  He 
complained of recurrent muscle spasm of the back.  It was 
noted that he was having back trouble since 1966.  He 
complained of muscle spasms and indicated that his left leg 
was weak and caused him to stumble.  Physical examination 
revealed the veteran had no pain or tenderness at the time of 
the examination.  There was no atrophy of the back or pelvic 
tilt present.  Flexion was accomplished at 90 degrees, 
extension was accomplished to 25 degrees, lateral bending was 
accomplished to 30 degrees, and rotation was accomplished to 
45 degrees.  Straight leg raising was accomplished to 
80 degrees.  Bilateral knee jerks and ankle jerks were equal 
and active.  X-ray evidence revealed straightening of the 
normal lordotic curve and levoscoliosis of the lower lumbar 
spine.  There was no evidence of any narrowing of the 
intervertebral disc joint spaces.  Both sacroiliacs and hip 
joints showed no evidence of any abnormality.  The diagnoses 
were no evidence of spondylolisthesis at this time and 
levoscoliosis of the lumbar spine, asymptomatic at the time.  

By rating decision of June 1977, the 10 percent evaluation 
for the veteran's service-connected back disability was 
confirmed and continued.  A letter of the same month notified 
the veteran of the denial of the claim.  

VA outpatient treatment records from June 1968 to June 1978 
were associated with the claims folder.  Some of the records 
were duplicates of already reviewed medical records.  The 
other records showed complaints made by the veteran regarding 
numbness and pain in the buttocks with radiation to the left 
leg.  In July 1978, he made complaints of low back pain over 
many years with acute attacks at irregular intervals and of 
varied severity.  

Private treatment records from Mount Sinai dated 
December 1978 to January 1979 were associated with the claims 
folder.  The veteran was seen in the neurology clinic when he 
complained of pain radiating to his calf after sitting for 
two hours at a lecture.  Physical examination revealed he 
could not sit or change position and he had moderate left 
lower dorsal muscle spasm.  Left straight leg raising pain 
was accomplished at 30 degrees.  The diagnostic impression 
was L5-S1 radiculopathy, secondary to disc herniation.  X-ray 
examination revealed a slight rotatory scoliosis in the lower 
lumbar spine.  The intervertebral spaces were maintained.  
There was a lack of lordosis.  The physician suggested that 
the veteran be placed on bed rest for two to three days.  In 
January 1978, he was seen again and it was noted that he felt 
better and was able to work easily now.  There was no pain at 
all.  There was no paraspinal spasm.  Straight leg raising 
was negative.  Reflexes were symmetrical.  The impression was 
90 percent improved.  He was instructed to increase activity 
slightly.  

In May 1980, the veteran filed a claim for an increased 
evaluation for his service-connected back disability.  

VA outpatient treatment records of April 1980 and May 1980 
were associated with the claims folder.  The records showed 
that the veteran had muscle spasm which kept him from working 
at the end of the month.  In May 1980, he was using a TENS 
unit and hot packs to relieve pain.  He had had three 
physical therapy sessions at that time and it was noted that 
the pain in his low back changed in intensity.  By the middle 
of May 1980, his back was feeling much better.  

From May 1980 to September 1980, the veteran was seen at 
Mount Sinai for his back complaints.  In May 1980, the 
examiner stated that the veteran had a history of recurrent 
back pain previously associated with calf wasting and 
paresthesia.  The veteran had previously been doing well with 
conservative treatment and then started having pain.  He was 
seen at the VA hospital and was treated with heat and his 
symptoms were slowly resolving.  He was instructed to stay on 
bed rest.  In August 1980, he was seen with an exacerbation 
of his low back complaints.  He had sciatica noted with 
tenderness on the left and no muscle spasm.  The impression 
was chronic low back syndrome.  In September 1980, he was 
seen in the physical therapy clinic.  His chronic back pain 
was described as worse in the last year.  Physical 
examination showed decreased lordosis in the lumbar area with 
muscle spasm in the left paravertebral muscles.  Range of 
motion was limited in all directions.  The impression was low 
back pain secondary to muscle spasm.  He was instructed to 
use hot packs and return to the clinic.  

By rating decision of November 1980, the veteran's service-
connected discogenic disease, L5-S1 with spondylolisthesis 
was increased from 10 percent to 20 percent, effective 
April 1980.  

In December 1980, the veteran filed a NOD with the percentage 
of the increase provided for his service-connected back 
condition.  He claimed that his back condition was more 
severe than the evaluation reflected.  

Medical records from Mount Sinai Hospital were received in 
February 1981 revealing that the veteran was still receiving 
physical therapy treatment for his low back problems in 
October 1980.  He was instructed to continue physical therapy 
for three more weeks.

The veteran underwent VA examination in June 1981.  The 
veteran complained of recurrent back spasm with pain 
radiating down his left leg to the back of his calf.  
Physical examination revealed no misalignment of the back.  
Moderate spasm was present, bilaterally.  At the time of the 
examination, the veteran was wearing a lumbosacral corset.  
Range of motion testing revealed flexion accomplished to 
40 degrees, extension accomplished to 15 degrees, lateral 
bending accomplished to 20 degrees, bilaterally, rotation 
accomplished to 75 degrees, bilaterally, and straight leg 
raising was accomplished to 45 degrees.  Reflexes were 1+ and 
symmetrical.  There was no sensory deficit.  The diagnoses 
were low back syndrome and disc protrusion, levoscoliosis of 
the lumbosacral spine with limitation of motion and lumbar 
muscle spasm.  There was no scoliosis found.  

VA outpatient treatment records dated from May 1980 to 
September 1981 were associated with the claims folder.  These 
records reflect treatment for back pain, muscle spasm and 
possible herniated disc.  Hospitalization for myelography for 
confirmation of disc herniation was recommended.

The veteran underwent VA examination in January 1982.  An 
orthopedic examination was performed which showed that the 
veteran walked slowly, deliberately and erect, with no list, 
tilt or limp.  He walked on heels easily and squatted 
completely and quickly.  Range of motion testing revealed 
lateral flexion was accomplished to 25 degrees, bilaterally, 
hyperextension was accomplished to 20 degrees, forward 
flexion was accomplished to 80 degrees, and straight leg 
raising was accomplished to 90 degrees on the right and left.  
Knee and ankle jerks were active and equal, bilaterally.  
There were no surgical scars present on the back and no pain 
to percussion of the spine.  There was no paravertebral 
muscle spasm.  A neurological examination showed an abnormal 
gait where he limped on the left side due to weakness of the 
left foot; dorsiflexion of the left foot was weak.  He had 
good finger to nose and heel to knee coordination.  There was 
decreased pinprick sensation on the L4-S1 area of the left 
leg; position and vibration senses were normal.  There were 
decreased left knee and left ankle reflexes.  Reflexes in the 
other extremities were normal.  No Babinski was elicited.  
The orthopedic diagnoses were minimal osteoarthritis of the 
lumbar vertebrae with no evidence of discogenic disease of 
L5-S1 and no evidence of spondylolisthesis.  The neurological 
diagnoses were chronic low back pain syndrome secondary to 
herniated lumbar disc in the L5-S1 area and 
spondylolisthesis.  

The veteran underwent a VA neurology examination in 
February 1983.  Physical examination revealed muscle 
tenderness of the lumbosacral spine.  He walked with a limp 
on the left side.  There was no focal muscle weakness or 
muscle atrophy.  The diagnoses were chronic back pain 
syndrome and left sciatic nerve injury.  

A VA orthopedic examination was also performed in 
February 1983.  The veteran walked with an antalgic gait and 
he limped on the left foot.  Range of motion testing showed 
forward bending accomplished to 50 degrees, lateral bending 
was accomplished to 20 degrees, bilaterally, extension was 
accomplished to 10-15 degrees, and straight leg raising was 
accomplished to 60-65 degrees on the right and 50 degrees on 
the left.  The veteran was able to stoop, and heel and toe 
walking was accomplished with difficulty.  There was 
decreased sensation to pinprick on the left calf as compared 
to the right.  X-ray examination of the lumbosacral spine 
showed a mild scoliosis toward the left side centering around 
L3.  Also noted was a mild flattening of the normal lordotic 
curve.  There was no evidence of old or recent fracture or 
dislocation.  There was slight narrowing of the lumbosacral 
joint space, suggestive of minimal discogenic disease.  The 
remaining intervertebral spaces were of normal height and all 
articular surfaces were smooth.  No destructive lesion was 
seen.  Both sacroiliacs and hip joints appeared normal.  The 
diagnosis was degenerative joint disease of the lumbar spine.  

VA outpatient treatment records of March and April 1983 were 
associated with the claims folder.  These records showed that 
the veteran was seen for low back pain syndrome and sciatic 
neuropathy.  He was referred for an evaluation by CT scan or 
myelography to determine whether or not he had discogenic 
disease.  

Private medical records dated in April and May 1983 showed 
the veteran was treated for lumbar spine pain syndrome at 
Mount Sinai Hospital.  He had decreased range of motion, was 
unable to bend or lift and requested a Percodan prescription 
refill for pain.  

The veteran underwent VA examination in November 1984.  The 
examination showed no paraspinal muscle spasm, the veteran 
was able to walk erect, with no list or tilt, he performed 
heel and toe walking slowly and he was able to dress and 
undress himself.  The x-ray examination revealed that the 
appearance of the veteran's spine was essentially unchanged 
since February 1983.  The examiner indicated that the 
veteran's clinical picture was compatible with a herniated 
lumbar intervertebral disc.  The diagnoses were minimal 
discogenic disease of the lumbar spine and minimal scoliosis 
of the lumbar vertebrae.  

In September 1985, the Board denied an increased evaluation 
for discogenic disease, L5-S1, with spondylolisthesis, rated 
as 20 percent disabling.  The Board determined that 
examination and treatment records showed the veteran's 
service-connected disability to be no more than moderate in 
degree.  

Received from the veteran on November 4, 1992, was a claim 
for an increased evaluation for his service-connected back 
disability.  He attached a copy of an October 1992 MRI of his 
lumbar spine.  The results of the MRI demonstrated a 
posterior disc herniation at the L4-5 level with the extruded 
fragment extending inferiorly behind L5.  Chronic posterior 
disc bulge, larger to the left midline was noted at L5-S1 and 
minor posterior disc bulging was noted at L3-4.  

The veteran underwent VA examination in November 1992.  The 
veteran complained of pain in the back left hip, with 
numbness of the left leg.  The veteran wore a lumbosacral 
corset and his wife was present at the examination to help 
dress him.  Physical examination revealed the veteran stood 
with a forward tilt and slight lateral flexion.  He walked 
deliberately, slowly, and hesitantly.  He stated that he 
could not walk on his heels or the balls of his feet.  He 
related that he could not squat.  There was spasm of the 
right and left par over the tibial muscle.  Straight leg 
raising was 75 degrees to the right and left.  Knee jerks 
were active, the right larger than the left.  Ankle jerks on 
the right were larger than the left.  X-ray examination 
showed the vertebrae were of normal height and the pedicles 
were intact. Degenerative disc disease from L4-S1 vertebral 
levels was noted.  Straightening of the spine could be due to 
muscle spasm.  The diagnosis was degenerative lumbosacral 
disc disease from L4 to S1.  

By rating decision of June 1993, the veteran's 20 percent 
evaluation was confirmed and continued.  He was notified by 
letter of this decision in a letter of the same month.  He 
was informed that the decision was made based on the 
November 1992 VA examination and private MRI of 
November 1992.  He was told that his condition was rated to 
be no more than moderate in degree.  

In July 1993, the veteran filed a NOD to the denial of an 
increased evaluation for his service-connected back 
disability.  

On January 4, 1994, VA received private medical evidence in 
connection with the veteran's claim.  The evidence consisted 
of an October 1992 private medical report from Mark A. 
Thomas, MD, of Park East Medical Center.  He was seen with 
back pain and tenderness over the lower lumbar paraspinals.  
The diagnostic impression was recurrent low back pain with 
evidence of an L5-S1 radiculopathy.  The paraspinal spasm was 
significant and there was evidence of autonomic involvement 
in the pain.  An MRI was suggested and physical therapy and 
medication were prescribed.  Additionally, in July 1993, the 
veteran underwent a CT scan at Rips Bay Medical Imaging.  The 
CT scan showed midline posterior disc herniation at L4-5; 
posterior and left posterolateral disc bulge at L5-S1; and 
minor posterior disc bulging at L3-4. 

By rating decision of September 1994, the evaluation for the 
veteran's service-connected discogenic disease with 
spondylolisthesis was increased from 20 percent to 
60 percent, effective November 4, 1992, the date of the 
reopened claim.  The veteran was notified of the increase in 
his evaluation by letter of the same month.  

In July 1995, the veteran appealed the effective date of his 
60 percent evaluation and indicated that he believed he 
should have been granted a 60 percent evaluation when he was 
released from service or at least from 1972.  

A travel board hearing was held on September 23, 1998, in New 
York, New York, before Barbara B. Copeland, a member of the 
Board.  The veteran and his wife testified on behalf of the 
claim.  The veteran testified that his condition was severe 
prior to 1992 and has been of the same severity since 
service.  His wife testified that she noticed her husband had 
a back condition when she first met him in the 1960's.  She 
also related that since she has known the veteran, his back 
condition has always been as severe as it was at the time of 
the hearing.  Additional medical records were submitted at 
the hearing with RO waiver.  These records were duplicates of 
records already reviewed and associated with the claims 
folder.  

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).  The law grants a period of 
one year from the date of the notice of the result of initial 
review or determination before initiating an appeal by filing 
a notice of disagreement; otherwise, that decision becomes 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105.

The veteran's low back disability has been rated under the 
provisions of 38 C.F.R. § 4.72, Diagnostic Code 5293, 
intervertebral disc syndrome.  A 60 percent rating is 
provided for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 40 
percent rating is provided for severe intervertebral disc 
syndrome; recurring attacks, with intermittent relief.

In this case, the veteran believes that he should have 
received a 60 percent evaluation for his service-connected 
back disability when he was released from service in 1968, or 
at least in 1972.  Service connection for the back disability 
was granted by rating decision of July 1968.  A 10 percent 
rating was granted, effective January 25, 1968, the day 
following his release from active service.  He was informed 
by letter and provided his procedural and appellate rights.  
No disagreement with the rating was made by the veteran 
within one year of notification of the grant and his rating, 
therefore, became final.  

In June 1973 and June 1977, the 10 percent evaluation for the 
veteran's service-connected back disability was confirmed and 
continued.  On both occasions, the veteran was notified by 
letter of the continuation of the 10 percent evaluation and 
in neither instance did he appeal the findings within one 
year of the notification of the continuation.  These 
decisions also became final.  

In May 1980, the veteran specifically filed a claim for an 
increased evaluation for his service-connected back 
disability.  By rating decision of November 1980, the 
veteran's service-connected discogenic disease was increased 
from 10 percent to 20 percent, effective April 1980, the date 
the veteran was seen complaining of muscle spasm of the back.  
He appealed the increase to 20 percent by submitting a timely 
NOD and substantive appeal (SA).  In September 1985, the 
Board denied an increased evaluation for discogenic disease, 
L5-S1, with spondylolisthesis, rated as 20 percent disabling.  
The Board decision was final.  When a claim is disallowed by 
the Board, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b).  
After the Board's September 1985 determination, a claim for 
an increased evaluation for his back disability was not again 
received from the veteran until November 4, 1992.  Based on 
the private medical evidence received from the veteran in 
January 1994, from Dr. Thomas, showing that the veteran had 
significant muscle spasm, left leg atrophy, exquisite 
tenderness in the lower lumbar paraspinal as well as over the 
spinous processes and left sciatic notch, the RO determined 
that the veteran's disability was pronounced and warranted a 
60 percent evaluation for discogenic disease with 
spondylolisthesis effective November 4, 1992, the date the RO 
received the claim.  However, the Board notes that it was not 
substantiated that the veteran's back warranted a 60 percent 
evaluation until receipt of the private medical evidence from 
Dr. Thomas which is when the medical evidence showed the 
veteran's disc disease to be more than moderate in degree.  
The regulatory criteria establish that the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  In the present case, 
the later of the two dates is the date entitlement arose (the 
date of receipt of Dr. Thomas' medical evidence).  The 
October 1992 MRI report does not provide a basis for an 
earlier effective date as it does not provide information 
regarding the severity and frequency of symptomatology which 
are the basis for the schedular ratings under Diagnostic Code 
5293.  The veteran has also not alleged that his back 
disability worsened in the period immediately preceding the 
filing of his claim, but rather that his back disability has 
been inadequately evaluated for many years.  All of the 
claims prior to the last claim of November 4, 1992, failed to 
show pronounced disability of the back.  Additionally, in the 
earlier claims, the veteran did not appeal the rating 
decisions within one year of notification of the denials and 
the claims became final.  As for the claim which was appealed 
by the veteran, a Board decision determined that the 
disability was no more than moderate in degree and that Board 
decision was final.  Therefore, the latest claim of 
November 4, 1992 is the earliest effective date that the 
veteran could be awarded an increased evaluation, although 
the effective date should reflect the date VA received the 
private medical evidence.  The Board will not disturb the 
effective date already established by the RO.  It is 
necessary to note, however, that the appropriate effective 
date of this award should have been the later date of 
January 4, 1994, the date of receipt of the private medical 
evidence which showed that the veteran's disc disease was 
pronounced and warranted an increased evaluation of 
60 percent for the service-connected back disability.   
Therefore, an effective date prior to November 4 1992, for an 
increased evaluation for discogenic disease and 
spondylolisthesis is not warranted.  


ORDER

Entitlement to an effective date earlier than 
November 4, 1992, for a 60 percent evaluation for discogenic 
disease, L5-S1, and spondylolisthesis is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

